Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a integrated structure comprising a seal ring, wire bonding structure, bonded stud having a curved surface, (Fujii, 2014/0145338; Batra et al., 2003/0234448 A1), it fails to teach either collectively or alone, wherein one of the first plurality of metal pads is overlapped by the seal ring.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-4, 6-11, 13-22 are allowed.
Claim #1 
One of the first plurality of metal pads is overlapped by the seal ring
Claim #11
The second plurality of metal pads comprise: second active metal pads physically bonded to the first active metal pads; and second dummy metal pads physically bonded to the first dummy metal pads. 
Claim #17
Second dummy metal pads physically bonded to the first dummy metal pads

Conclusion
Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
11/15/2021
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816